{¶ 32} I respectfully disagree with the majority's interpretation of R96-1-01 as read in conjunction with R.C.4123.68(Y). Specifically, I do not view appellant's failure to comply with R96-1-01 to be the same as a refusal to submit to a medical examination pursuant to R.C. 4123.68(Y).
 {¶ 33} Ohio Workers' Compensation statutes must be liberally construed in favor of the claimant. State ex rel. Riter v.Industrial Comm. (2001) 91 Ohio St. 3d 89, Mullins v. WhitewayManufacturing Co. (1984), 15 Ohio St. 3d 18. R.C. 4121.13(E) empowers the Industrial Commission to adopt rules "relative to the exercise of [its] powers," rules "to govern its procedings," as well as rules "to regulate the mode and manner of all investigations and hearings." Rules and regulations promulgated by the Industrial Commission to govern its procedures are valid and enforceable unless they are unreasonable or conflict *Page 270 
with statutes covering the same subject. Columbus  Southern OhioElectric Co. v. Industrial Com. Of Ohio (1992),64 Ohio St. 3d 119; State ex rel. Kroger Co. v. Stover (1987),31 Ohio St. 3d 229; State ex rel. DeBoe v. Industrial Commission (1954),161 Ohio St. 67.
 {¶ 34} R96-1-101 is merely a rule instructing a claimant on what action to take before the administrator can refer the claim to a "qualified medical specialist." The R96-1-101 requirements must be fulfilled before R.C. 4123.68(Y) is triggered. R96-01-101 is silent regarding the penalty for a claimant's failure to submit the necessary evidence. Appellant in this case has yet to submit the required evidence. Until appellant does submit the evidence, the administrator cannot refer him for an examination pursuant to R.C. 4123.68.
 {¶ 35} R.C. 4123.68(Y) provides that a claimant's right to participate in the fund is forfeited only if "the employee refuses to submit to examinations * * * after notice from the administrator." The statute does not say that a claimant forfeits his or her claim if they fail to submit the evidentiary materials described in R96-01-101.
 {¶ 36} Appellant in this case has never been referred to a "qualified medical specialist" by the administrator as is directed in R.C. 4123.68(Y). While I recognize that appellant has not been referred for an examination because he has failed to submit the evidence required under R96-1-101, this does not change the fact that appellant cannot refuse to submit to an examination until he has been referred for such an examination. The Commission should not be allowed to borrow the penalty proscribed for one action in R.C. 4123.68(Y) simply because they have failed to provide a penalty for a completely different action described in R96-01-101. Construing R.C. 4123.68 liberally in favor of the claimant and, given the plain words of the statute, I must conclude that appellant is not in danger of forfeiting his claim until he refuses to submit to a medical examination after notice from the administrator.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Knepper, J., Lanzinger, J. concur.
Arlene Singer, J., dissents. *Page 271